Citation Nr: 0028522	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Thomas W. Gillen, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to September 
1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
as a result of the Board's finding of good cause with respect 
to a recent request by the veteran to change representation, 
the Board has granted the veteran's request, and has 
therefore identified the veteran's new attorney as the 
veteran's current representative in this matter.

The Board further notes that the veteran's original claim on 
appeal sought a compensable evaluation for his back disorder.  
Thereafter, an August 1999 hearing officer's decision 
increased the evaluation for this disorder to 10 percent, 
effective from August 1997.  The veteran has continued the 
appeal.  In light of the representations of both the veteran 
and his new counsel, however, the Board finds that remand of 
the claim is warranted, as addressed more fully below.


REMAND

In a letter dated in April 2000, the veteran's new 
representative indicated that the veteran had undergone an 
independent medical examination and that he was still 
awaiting the written medical opinions presumably arising out 
of that medical examination.  As soon as this information was 
received, it was the representative's preference to have this 
new evidence first considered by the local regional office 
(RO).  Thereafter, in a letter dated in September 2000, the 
veteran referred to efforts to obtain a medical report from 
his treating physician, which was noted to have been 
received.  While it is not clear whether this is the same 
report identified by the veteran's attorney in the earlier 
correspondence, it is apparent that a relevant report does 
exist that has not yet been reviewed by the RO, and there has 
not been a waiver of the RO's initial consideration of this 
evidence pursuant to 38 C.F.R. § 20.1304(c) (1999).  As a 
matter of fact, in the September 2000 correspondence, the 
Board notes that the veteran specifically did not waive the 
right to have the originating agency review the additional 
evidence.

Therefore, although the Board is not currently in the 
possession of this purported evidence, based on the 
representations of the veteran and his counsel, the Board 
will assume that the evidence exists, and that it is 
therefore required to remand this matter under 38 C.F.R. 
§ 20.1304(c).

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his low back 
disorder.  Any medical records other than 
those now on file pertaining to treatment 
for any back disorder should be obtained 
and associated with the claims folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for a low back disorder, based on the 
review of all of the relevant evidence, 
to include the private medical report or 
reports recently identified by the 
veteran and his new representative.

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



